Name: Commission Regulation (EC) NoÃ 829/2008 of 21Ã August 2008 derogating from Regulation (EC) NoÃ 1973/2004 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1782/2003 as regards date for sowings of rice in 2008 in the Italian region of Piemonte
 Type: Regulation
 Subject Matter: agricultural policy;  cooperation policy;  means of agricultural production;  farming systems;  deterioration of the environment;  plant product
 Date Published: nan

 22.8.2008 EN Official Journal of the European Union L 224/3 COMMISSION REGULATION (EC) No 829/2008 of 21 August 2008 derogating from Regulation (EC) No 1973/2004 laying down detailed rules for the application of Council Regulation (EC) No 1782/2003 as regards date for sowings of rice in 2008 in the Italian region of Piemonte THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Article 145(c) thereof, Whereas: (1) Article 12 of Commission Regulation (EC) No 1973/2004 of 29 October 2004 laying down detailed rules for the application of Council Regulation (EC) No 1782/2003 as regards the support schemes provided for in Titles IV and IVa of that Regulation and the use of land set aside for the production of raw materials (2) provides that, to be eligible for the crop-specific payment for rice, the declared area must be sown on 31 May preceding the harvest in question at the latest in all producing regions except for Spain, Portugal and French Guyana which are allowed to sow until 30 June. (2) Continuous and strong flood rainfalls have affected the Italian region of Piemonte as from mid May 2008. These adverse weather conditions prevented farmers to respect the date for sowing of rice at the latest on 31 May 2008. (3) It is therefore appropriate to derogate from Article 12(b) of Regulation (EC) No 1973/2004 and authorise farmers to sow rice in the declared areas located in the Italian Region of Piemonte at the latest on 30 June 2008. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 12(b) of Regulation (EC) No 1973/2004, to be eligible for the crop-specific payment for rice in 2008, the declared area in the Italian region of Piemonte shall be sown at the latest on 30 June 2008. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 674/2008 (OJ L 189, 17.7.2008, p. 5). (2) OJ L 345, 20.11.2004, p. 1. Regulation as last amended by Regulation (EC) No 1548/2007 (OJ L 337, 21.12.2007, p. 71).